Citation Nr: 1624576	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, considered as claustrophobia and paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to an initial evaluation in excess of 20 percent for a low back disability.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1994 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2011 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The December 2010 rating decision declined to reopen a previously denied claim of service connection for claustrophobia.  The Board observes that the Veteran has also claimed service connection for other diagnosed psychiatric disorders, to include depression, anxiety, paranoid schizophrenia, and posttraumatic stress disorder (PTSD), during the pendency of this appeal.  His complaints and allegations frequently overlap.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the various claims have previously been treated as separate issues by the RO, the Board finds that they in fact represent a single variously diagnosed disability entity, and the various claims must be considered together as part and parcel of the same matter.

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) to determine whether any relevant service department records have been associated with the claims file since a final decision was issued; such would require reconsideration, not reopening.  However, while some service records have been obtained since March 2006, these are shown to not be relevant to the issue on appeal.  They involve verification of a claimed stressor event for PTSD, but there is no diagnosis of that condition which would make the verification necessary.

In August 2011, service connection for tinea pedis was denied.  The RO granted service connection for L3-S1 spondylosis of the lumbar spine, now characterized as a low back disability.  A 20 percent rating, effective from January 13, 2011, the date of receipt of a reopened claim, was assigned.  The Veteran timely appealed the assigned evaluation.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has several times alleged entitlement to TDIU, and the RO has adjudicated those formal claims.  However, in light of his continued allegations, a claim for TDIU must remain inferred as part and parcel of the pending appeals, particularly as regards the low back.

More than one year after issuance of the August 2011 decision, the Veteran disagreed with the assigned effective date of service connection for the low back disability.  This may not be accepted as a timely notice of disagreement, but the Board notes that the Veteran has also specifically raised the question of clear and unmistakable error (CUE) in prior denials of service connection.  He has done so in February 2114 when perfecting his appeal with regard to the low back rating, and at his April 2016 Board hearing.  The issue of entitlement to an earlier effective date of service connection for the low back based on CUE has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran testified at an April 2016 hearing held before the undersigned by videoconference from the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

All issues except that of reopening of the previously denied claim of service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for claustrophobia was most recently denied in an unappealed March 2006 rating decision, on the grounds that no new and material evidence to reopen the claim was received; the underlying denial was based on a finding that no aggravation of a pre-existing condition was shown.

2.  Evidence received since March 2006 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 decision denying service connection for claustrophobia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening a previously denied claim of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In connection with a claim of service connection for an acquired psychiatric disorder, the RO secured a May 2015 VA Initial PTSD examination.  Although the examiner declined to diagnose PTSD, he did find anxiety and depression were present.  He also opined that while these conditions likely predated military service, they were aggravated by service.

This medical opinion, which was not previously of record and hence not considered in any prior decision, directly addresses the missing element of service connection cited in the prior final denial, and does so in a positive manner.  The examination is therefore both new and material, and reopening of the previously denied claim is required.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of a previously denied claim of service connection for an acquired psychiatric disorder is granted.



REMAND

Acquired Psychiatric Disorder

A Veteran is presumed sound on entry onto active duty except for those conditions noted at examination for entry.  This presumption is rebuttable if clear and unmistakable evidence shows both that the condition was present prior to service, and that it was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, no psychiatric disability was shown at entry; a history of family counseling prior to service, at the time of a divorce by the Veteran's parents, was noted, but the examiner specified that there was no current disability.  During service, the Veteran reported a long-standing problem with enclosed spaces when being evaluated for a medical evaluation board (MEB), and on this basis service doctors determined that the condition pre-existed service and was not aggravated.  The RO in turn accepted this determination, beginning with a March 1999 rating decision denying service connection.  It does not appear, however, that at any time has the proper legal standard been applied by fact finders or by medical evaluators.  Remand is therefore required for examination, both for purposes of applicability of the presumption of soundness and to obtain a nexus opinion.

Low Back

At the April 2016 Board hearing, the Veteran stated that his low back condition was worse since his most recent 2011 examination.  He described specific manifestations and symptoms which indicated actual worsening.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

An updated VA examination is appropriate in this instance.

Tinea Pedis

At a 2011 skin examination, the examiner declined to diagnose a current disability or render a nexus opinion, as the physical examination failed to show any current signs of the claimed condition.  The Veteran reported then, and has since repeated, that he aggressively treats his feet with creams, powders, and washing to avoid unpleasant symptoms like a bad odor.  It remains unclear whether there is a current disability, and whether such may be related to service.

A remand is required to secure an adequate examination.  If no physical manifestations are evident at that time, the examiner must still consider the competent and credible lay statements by the Veteran describing his claimed condition in service and after.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

TDIU

A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19 .

The Veteran has alleged that several of the disabilities still at issue, including the low back and a psychiatric condition, have negatively impacted his ability to work.  So long as these appeals remain open, adjudication of the TDIU claim would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the medical center in Montgomery, Alabama, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

The Board notes that the most recent rating decision made reference to "electronic review" of VA records for the period of July 1999 to May 2015; all records not currently and actually available in VBMS or VVA must be associated with the claims file.  The appellate adjudicators do not have access to the medical center systems used by the AOJ for such review.

2.  Schedule the Veteran for a VA mental disorders examination.  The record must be reviewed in conjunction with the examination.  

The examiner must first identify all currently diagnosed acquired psychiatric disorders.  Then:

a)  The examiner must state whether any acquired psychiatric disability clearly and unmistakably existed prior to the Veteran's entry onto active duty in June 1994.  All such conditions must be clearly identified and the rationale for diagnosis prior to service expressed in detail.

b)  For any condition existing prior to service, the examiner must state whether such was clearly and unmistakably NOT aggravated by service.  If any increase in disability is shown in service, clear and unmistakable evidence must show that such is due to the natural progression of the disease, and not due to service.  The examiner is informed that the need for an MEB and the resulting discharge is strong evidence of actual worsening.

c) If the examiner finds that the evidence of record does not clearly and unmistakably show that a condition existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner must opine as to whether the Veteran's refusal to don his gas mask at least as likely as not marks the onset or initial manifestation of a psychiatric disability, to include claustrophobia, depression, anxiety, or paranoid schizophrenia.  The examiner must clearly state whether any currently diagnosed is caused by, related to, or aggravated by service.  Whether any current condition represents advancement of claustrophobia must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA spine examination.  The examiner must describe in detail the current status of the Veteran's low back disability, to include discussion of all associated neurological manifestations.

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Schedule the Veteran for a VA skin examination.  The record must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not that a current diagnosis of tinea pedis, athlete's foot, or any other fungal infection of the feet is warranted.  

The examiner must then opine as to whether any currently diagnosed condition is at least as likely as not related to military service.

The examiner must consider the Veteran's competent and credible descriptions of his current and past symptoms at this and prior examinations and treatment appointments and in service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


